Title: From Thomas Jefferson to J. P. P. Derieux, 16 September 1787
From: Jefferson, Thomas
To: Derieux, Justin Pierre Plumard



Sir
Paris Sep. 16. 1787.

Madame de Bellanger having informed me that she has authorized you to draw on her for fifteen thousand livres Tournois, the purpose of the present letter is to assure those who may be disposed to purchase your bills to that amount that they will be certainly and punctually paid, and, as a further satisfaction to the purchaser, to authorize Colo. Nicholas Lewis to write my name on the back of the bills, which shall oblige me, as endorser, as effectually as if I had written it myself. The bills should be paiable at 30. days sight. Should a paiment in London instead of Paris enable you to obtain a more favorable exchange upon the whole, I will undertake to have the paiment made in London: but in that case you must allow about 15. days more for paiment and leave so much of the whole sum as will pay the difference of exchange. The merchants will be best able to inform you what the exchange between London and Paris shall be at the time. I have the honor  to be with sentiments of the most perfect esteem and respect Sir your most obedient and most humble servant,

Th: Jefferson

